Citation Nr: 1308254	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  12-16 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the Veteran is competent for Department of Veterans Affairs purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1944 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported he is currently receiving Social Security Administration (SSA) benefits.  The records also reflect the Veteran has been found competent to handle his SSA funds.  As such, SSA records may contain evidence relating to the Veteran's competence to handle the disbursement of funds.  When VA has notice that the Veteran is receiving disability benefits from the Social Security Administration and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security Administration disability benefits and the supporting medical documents on which the decision was based.  Hayes v. Brown, 9 Vet. App. 67 (1996); 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 3.159(c)(2) (2012).  On remand, VA should acquire a copy of the decision granting Social Security Administration benefits to the Veteran as well as copies of the medical records used in support of that determination.

In a May 2010 VA examination, the examiner stated that the Veteran was competent for VA and legal purposes and has never been adjudicated otherwise in a court.  However, the examiner went on to state that he could not resolve the issue of competence as no evidence of incompetence was seen directly today, from either the mini-mental state examination (MMSE) or symptoms picture or formal testing.  The examiner reported that he could not make the determination without resort to mere speculation and without the assistance of a VARO field examiner.  

A VARO field report dated in June 2010 found the Veteran incompetent to handle his funds.  In contrast, a May 2012 VA progress note located in the Virtual VA claims file indicates that a nurse practitioner found that there was no indication today or at previous four mental health appointments with this mental health provider that he is incompetent mentally.  The note also states "letter written."  However, there is no letter in the claims file.  As the case is being remanded, the Board finds an attempt should be made to associate with the claims file any letter written attesting to the Veteran's competency. 

Given the contradiction of the examiner's findings, and the difference of opinion between the Veteran's treating mental health provider and the VARO field assessment, the Board finds an additional VA examination to determine the Veteran's competency is necessary.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC should obtain all of the Veteran's VA treatment records from May 2012 to present, to include any letter written as referred to in the May 2012 VA progress note.  If no records are available, the claims file must indicate this fact.

2.  The AMC should obtain the Veteran's Social Security Administration records, including any records related to the Veteran's competency determination.  If no records are available, the claims file must indicate this fact.

3.  After completion of the above and after any records obtained have been associated with the claims file, schedule the Veteran should be afforded an appropriate VA examination to ascertain his competency level.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Based on the results of the examination and the review of the Veteran's history as reflected in the claims file, the examiner should opine as to whether the Veteran is competent to handle disbursement of VA funds

In making this determination, the examiner is asked to specifically address the appellant's psychiatric history and the field examination report that detailed the Veteran's progress since a fiduciary was appointed.

The examiner should offer a complete rationale for his or her conclusions, and this should be fully set forth in the report of examination.

4.  Thereafter, the AMC should readjudicate the issue on appeal of whether the Veteran is competent to manage disbursement of VA funds.  If the benefit sought is not granted, the AMC should issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



